Title: 4. T[uesday].
From: Adams, John
To: 


       Found clean Beds and no fleas for the first Time in Spain. Walked twice, round the Walls of the City, which are very ancient. Saw the Road to Leon and Bayonne, and the Road to Madrid. There is a pleasant Prospect of the Country, from the Walls. Saw the Market of Vegetables, onions and Turnips the largest I ever saw, Cabbages, Carrots &c. Saw the Market of Fuel—Wood, Coal, Turf and brush. Saw Numbers of the Marragato Women, as fine as Squaws and a great deal more nasty.
       Crucifixes, Beads and Chains, Earrings and fingerrings in silver, brass, glass &c. about their Necks &c.
       Saw the Cathedral Church, which is the most magnificent I have yet seen in Spain. Saw the Parliament House or Casa del Cieudad, where the Corregidor and City Magistrates assemble, to deliberate, and to execute the orders of the King.
       This day, was brought me the Gazetta de Madrid of the 24 of December, in which is this Article
       
        
         
          Coruña 15 de Diciembre.
          Hoy mismo han llegado á esta Plaza el Caballero Juan Adams miembro del Congreso Americano y Su Ministro Plenipotenciario á la Corte de Paris y Mr. Deane Secretario de Embaxada, quienes salieron de Boston el 15 de Noviembre ùltimo á bordo de la Fregata Francesa de Guerra la Sensible que entró en el Ferrol el dia 8 del corriente. Trahe la Noticia de que habiendo los Ingleses evacuado a Rhode Island y retirado todas sus Tropas á Nueva Yorck, los Americanos tomaron Possesion de todos los Puestos evacuados.
         
        
       
        The Names of the Owner of the Post Chaises, the Postilions, and the two Lads on foot, who are with me and my Suite
       Senior Raymon San, the Owner of all the Post Chaises and the Mules that draw them, and the Man with whom Mr. Lagoanere made the Contract.
       Senior Eusebioo Seberino, the Postilion that drives my Chaise.
       Diego Antonio, the Postilion that drives Mr. Allen and S. C. Johonnot.
       Joseph Diaz, the Postillion that drives Mr. Dana and Mr. Thaxter. The Writer, educated at St. Iago.
       Juan Blanco.
       Bernardo Bria.
       This Afternoon a genteel Spaniard came to my Lodgings, to offer me, all sorts of services and good offices, and to enquire if I wanted any kind of Assistance, or if I wanted Cash.—Said he had received a Letter from Mr. Lagoanere at Corunna desiring him, to afford me every Aid in his Power and to furnish me with Money if I wanted.—I thanked him, and desired him to thank Mr. Lagoanere, but to assure him that I wanted nothing, and that I had got so far very well.
      